EXHIBIT 10.71
 
PLEDGE AGREEMENT
 
PLEDGE AGREEMENT, dated as of October 29, 2012 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), by and among FUSION
TELECOMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation (“Parent”),
FUSION NBS ACQUISITION CORP., a Delaware corporation (“Borrower”), each
additional Pledgor (as defined below) from time to time party hereto, and
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, LP, a Delaware limited partnership,
(“Fund III”), in its capacity as agent (in such capacity, the “Agent”) for
itself, PRAESIDIAN CAPITAL OPPORTUNITY FUND III-A, LP, a Delaware limited
partnership (“Fund III-A”), PLEXUS FUND II, LP, a Delaware limited partnership
(“Plexus”), and any other lenders that become party thereto (together with Fund
III, Fund III-A and Plexus, the “Lenders”) identified in and from time to time
party to the Purchase Agreement described below.
 
WHEREAS, pursuant to the terms of the Securities Purchase Agreement and Security
Agreement (the “Purchase Agreement”), dated as of the date hereof, by and among
Borrower, Parent, each subsidiary of Parent from time to time party thereto,
Fund III, in its individual capacity and in its capacity as agent thereunder,
Fund III-A and Plexus, the Lenders will, subject to the terms and conditions
contained therein, purchase (i) from Borrower, Senior Notes of Borrower in the
aggregate principal amount of $6,500,000 bearing interest at 10% per annum and
Senior Notes of Borrower in the aggregate principal amount of $10,000,000
bearing interest at 11.5% per annum (collectively, the “Notes”) and (ii) from
Borrower, warrants to purchase 5.0% of the equity interests of Parent,
calculated on a fully-diluted basis (collectively, the “Warrants”);
 
WHEREAS, the Pledgors are the record and beneficial owners of the Pledged Equity
Interests (as defined below);
 
WHEREAS, it is a condition to the obligation of the Lenders to purchase the
Notes and the Warrants from Parent under the Purchase Agreement, that the
Pledgors shall have executed and delivered this Agreement to the Agent.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned thereto in the Purchase Agreement.  As used in this Agreement the
following terms have the following meanings (terms defined in the singular to
have a correlative meaning when used in the plural and vice versa):
 
“Collateral” shall mean the Pledged Equity Interests and the Proceeds.
 
“Event of Default” shall have such meaning as is ascribed to such term in the
Purchase Agreement.
 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Obligations” shall have the meaning ascribed to that term in the Purchase
Agreement.
 
“Pledged Equity Interests” shall mean all of each Pledgor’s now existing and
hereafter arising interests in and to all of the capital stock and other equity
securities of or joint venture interests in the Subsidiaries of such Pledgor
(and any option, rights and other securities convertible into or granting the
right to purchase or exchange for any capital stock or other equity securities
of the Subsidiaries), whether now existing or owned or hereafter created or
acquired, wherever located, including substitutions, accessions, additions and
replacements thereto and thereof, together with all instruments, Stock
Certificates, undated stock powers executed in blank covering the Stock
Certificates and other documents evidencing ownership thereof, and including
such instruments of evidence of such Pledgor’s ownership of interests in its
Subsidiaries, if any, which are limited liability companies, limited liability
partnerships or other entities that are not corporations and instruments of
transfer therefor.
 
“Pledgor” means (i) Parent (ii) Borrower and (iii) each Person that becomes
party to this Agreement pursuant to Section 7.18 hereof.
 
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall include, without limitation, all dividends, distributions,
profits, payments and other amounts, howsoever denominated, derived from the
Pledged Equity Interests, collections thereon and distributions with respect
thereto.
 
 “Stock Certificate” shall mean a certificate evidencing ownership of any
Pledged Equity Interests.
 
“Subsidiary” shall have the meaning ascribed to that term in the Purchase
Agreement.
 
“Termination Date” shall have the meaning ascribed to that term in Section 7.11
hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code (as amended from time to time) of any
state which is applicable to the granting, attachment, perfection, priority or
enforcement of a security interest in, and the rights of a secured party to, the
Collateral or any portion thereof.
 
References to “Sections” or “Schedules” shall be to Sections or Schedules of
this Agreement unless otherwise specifically provided.  For purposes hereof,
when used herein, the words “including” or “include” shall be understood to mean
“including, without limitation” or “include, without limitation” and the term
“or” shall not be exclusive.  Any of the terms defined in Article 1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations.
 
ARTICLE 2.
GRANT OF SECURITY INTEREST
 
As security for the payment and performance of the Obligations, each Pledgor
hereby grants to the Agent, for the benefit of the Lenders, a continuing
security interest in and a general lien upon the Collateral.
 
ARTICLE 3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGORS
 
The Pledgors hereby, jointly and severally, represent and warrant to, and
covenant and agree with, the Agent, for the benefit of the Lenders, that:
 
Section 3.01. Title; No Other Liens. Except for the Liens granted to the Agent
for the benefit of the Lenders pursuant to this Agreement, each of the Pledgors
owns all right, title and interest in and to each item of the Collateral set
forth opposite such Pledgor’s name on Schedule 3.01, free and clear of any and
all Liens or claims of others.  Each Pledgor is the sole legal, record and
beneficial owner of, and has good and marketable title to, the Pledged Equity
Interests set forth opposite such Pledgor’s name on Schedule 3.01.  No security
agreement, financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as may have been filed in favor of the Agent, for the benefit of the Lenders,
pursuant to this Agreement.  Other than the interests evidenced by the Stock
Certificates listed on Schedule 3.01 and the Uncertificated Membership Interests
(as defined below) listed on Schedule 3.01, the Pledgors own no other interest
in the Subsidiaries.
 
Section 3.02. Pledged Equity Interests. The Pledged Equity Interests listed on
Schedule 3.01 constitute all of the issued and outstanding shares of capital
stock and other equity securities of each of the Pledgors in its
Subsidiaries.  All of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.  There are no options, rights or
other securities convertible into or granting the right to purchase or exchange
for any capital stock or other equity securities of any Subsidiary that are
outstanding on the date hereof except as permitted under the Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.03. Perfected Liens. Upon the delivery of the Stock Certificates
listed on Schedule 3.01 together with undated stock powers or similar undated
assignment instruments executed in blank covering such Stock Certificates and,
with respect to the membership, partnership or joint venture interests in any
entity which is described in Schedule 3.01 as a limited liability company,
partnership or joint venture for which a Stock Certificate is not listed on
Schedule 3.01 (the “Uncertificated Membership Interests”), upon the filing of
UCC-1 Financing Statements with the Secretary of State of the State of
incorporation or formation of the issuer of such Uncertificated Membership
Interests, that adequately describe or include same, the Liens granted pursuant
to this Agreement shall constitute perfected Liens on the Collateral in favor of
the Agent, for the benefit of the Lenders, which are prior to all other Liens on
the Collateral created by the Pledgors.  Without limiting the foregoing,
each Pledgor has taken all actions that the Agent deems necessary in its
reasonable judgment to establish the Agent’s “control” (within the meanings of
Sections 8-106 and 9-106 of the New York UCC) over any portion of the Collateral
constituting Certificated Securities (as defined in the New York UCC).
 
Section 3.04. Further Assurances; Financing Statements. At any time and from
time to time, the Pledgors shall, and the Pledgors shall cause each of their
respective Subsidiaries to, at their own cost and expense, execute and deliver
to the Agent such financing statements pursuant to the UCC, or amendments or
continuations thereof, and such other agreements, instruments, certificates and
other documents, and take such other actions, as may be necessary or desirable,
in the reasonable opinion of the Agent, to further evidence, effect or perfect,
or preserve the grant, perfection or priority of, the Liens created by this
Agreement, or to otherwise effectuate the purposes of this Agreement.  To the
extent permitted by Applicable Law, the Pledgors hereby authorize the Agent to
execute and file at any time or times one or more financing statements pursuant
to the UCC with respect to any or all of the Collateral. The Pledgors hereby
agree that a carbon, photographic or other reproduction of this Agreement or of
a financing statement shall be sufficient as a financing statement.
 
Section 3.05. Disposition of Collateral. Except as expressly permitted by the
Purchase Agreement or with the Agent’s prior written consent, no Pledgor shall
sell, lease, assign, transfer or otherwise dispose of any of the Collateral.
 
Section 3.06. Reports. Each Pledgor shall report, in form and substance
reasonably satisfactory to the Agent, such information as the Agent may
reasonably request from time to time regarding the Collateral
 
Section 3.07. Former or Fictitious Names. All corporate or fictitious names and
tradenames used by any Pledgor or by which any Pledgor has been known during the
preceding five years is set forth on Schedule 3.07.  No Pledgor shall use any
corporate or fictitious names other than those set forth with respect to such
Pledgor on Schedule 3.07, unless (i) such Pledgor shall have given the Agent at
least thirty (30) days’ prior written notice, (ii) such Pledgor shall have
executed and delivered such financing statements and other agreements,
instruments, certificates and other documents, and taken such other actions as
requested by the Agent, as may be necessary or desirable, in the opinion of the
Agent, to perfect or preserve the Liens created by this Agreement, (iii) such
financing statements shall have been duly filed under the UCC of each
jurisdiction necessary or desirable to perfect or preserve the Liens created by
this Agreement and (iv) such change will not impair in any respect the grant,
perfection or priority of the Liens created by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.08. Delivery and Marking of Certain Collateral. The Pledgors shall,
upon the request of the Agent, (i) deliver and pledge to the Agent, duly
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Agent may reasonably request, any and all
instruments, documents, Stock Certificates and chattel paper that are included
in the Collateral, and (ii) keep and stamp or otherwise mark any and all
documents and its books and records relating to the Collateral to evidence this
Agreement and the Liens granted hereby.
 
Section 3.09. Notices. Each Pledgor shall advise the Agent promptly, in
reasonable detail, at its address set forth in the Purchase Agreement, or if not
set forth therein, at the address set forth below the signature block of such
party in this Agreement, of any Lien (other than Permitted Liens) on, or claim
asserted against, any of the Collateral, to the extent Pledgor has knowledge
thereof.
 
Section 3.10. Certain Additional Covenants.
 
(a) If any Pledgor shall, as a result of its ownership of any of the Collateral,
become entitled to receive or shall receive any Stock Certificate (including any
Stock Certificate issued pursuant to a stock dividend or a distribution in
connection with any reclassification or increase or reduction of capital, or any
Stock Certificate issued in connection with any reorganization) or any other
certificate evidencing any Collateral, such Pledgor shall accept the same as the
agent of the Agent, hold the same in trust for the Agent and deliver the same
forthwith to the Agent in the exact form received, duly endorsed by such Pledgor
to the Agent, if required, together with an undated stock power covering such
Stock Certificate or other certificate duly executed in blank by such Pledgor
and with, if the Agent so requests, signature guaranteed, to be held by the
Agent, subject to the terms hereof, as additional Collateral.  Any sums paid
upon or in respect of the Pledged Equity Interests upon the liquidation or
dissolution of any Subsidiary shall be paid over to the Agent to be held as
additional Collateral.  In case any distribution of capital shall be made on or
in respect of the Pledged Equity Interests or any property shall be distributed
upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of the Pledgor or any
Subsidiary or pursuant to the reorganization thereof, as applicable, the capital
or property so distributed shall be delivered to the Agent to be held as
additional Collateral.  If any such capital or property so paid or distributed
shall be received by any Pledgor, such Pledgor shall, until such capital or
property is paid or delivered to the Agent, hold such money or property in trust
for the Agent, segregated from other funds of such Pledgor, as additional
Collateral.
 
(b) The Pledgors shall not vote to enable, or take any other action to permit,
any Subsidiary to issue any capital stock or other equity securities or to issue
any options, rights or other securities convertible into or granting the right
to purchase or exchange for any capital stock or other equity securities of any
Subsidiary, except for such transactions, if any, as are permitted pursuant to
Article 9 of the Purchase Agreement.  Each Pledgor shall defend the right, title
and interest of the Agent in and to the Collateral against the claims and
demands of all Persons whomsoever.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) In the event that any Pledgor shall acquire any other interest in the
Subsidiaries, in each case directly or indirectly, prior to the Termination
Date, then at such time, and at such Pledgor’s cost and expense, such Pledgor
shall (x) grant to the Agent the same rights in such after-acquired interests as
are granted to the Agent herein with respect to the Collateral and (y) execute
and deliver such modifications to this Agreement and to all other documents
entered into by such Pledgor in connection herewith which may be necessary or
desirable to evidence the granting to the Agent of such rights.
 
ARTICLE 4.
CASH DIVIDENDS; VOTING RIGHTS
 
Notwithstanding anything to the contrary contained herein, unless an Event of
Default shall have occurred and be continuing, the Pledgors shall be permitted
to receive all cash dividends paid in the normal course of business of the
Subsidiaries, in each case in respect of the applicable Pledged Equity Interests
and to exercise all voting and corporate and limited liability company rights
with respect to such Pledged Equity Interests; provided, however, that (i)
dividends may be paid and may be retained only to the extent permitted by the
Purchase Agreement, and (ii) no vote shall be cast or other corporate or limited
liability company right exercised or other action taken which, in the Agent’s
sole discretion, would impair in any respect the grant, perfection or priority
of the Liens created hereby or the value of the Collateral, or which would be
inconsistent with or result in any violation of any provision of this Agreement
or the Purchase Agreement.
 
ARTICLE 5.
RIGHTS AND REMEDIES UPON DEFAULT
 
If an Event of Default shall occur and be continuing, the Agent and the Lenders
shall have all of the following rights and remedies, in addition to all other
rights and remedies set forth in other sections of this Agreement, in the other
Transaction Documents, or provided at law or in equity or otherwise:
 
Section 5.01. Rights Under UCC.  Notwithstanding anything to the contrary
contained herein, in addition to all of the rights and remedies contained in
this Agreement, in the other Transaction Documents, or provided at law or in
equity or otherwise, the Agent and the Lenders shall have all rights and
remedies of a secured party under the UCC.
 
Section 5.02. Action Pending Disposition. Until the Agent is able to effect a
sale or other disposition of the Collateral, the Agent shall have the right to
use or take such action with respect to the Collateral, or any part thereof, as
it deems appropriate for the purpose of preserving the Collateral or its value
or for any other purpose deemed appropriate by the Agent.  The Agent shall have
no obligation to any Pledgor to maintain or preserve the rights of any Pledgor
as against third parties with respect to the Collateral while the Collateral is
in the possession of the Agent. The Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of the Collateral and to
enforce any of the Agent’s remedies with respect to such appointment without
prior notice or hearing.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.03. Dividends and Voting Rights.
 
(a) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the Pledgors, (i) the Agent
shall have the right to receive any and all dividends and other distributions
paid in respect of the applicable Pledged Equity Interests and make application
thereof to the Obligations in such order as the Agent may determine, and (ii)
all Pledged Equity Interests shall be registered in the name of the Agent or its
nominee, and the Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Pledged Equity Interests at any
meeting of shareholders or interest holders of the Pledgors or the Subsidiaries,
as applicable, or otherwise and (B) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Equity Interests as if it were the absolute owner thereof (including the
right to exchange at its discretion any and all of such Pledged Equity Interests
upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of the Pledgors or the
Subsidiaries, as applicable, or upon the exercise by such Pledgor or the Agent
of any right, privilege or option pertaining to such Pledged Equity Interests,
and in connection therewith, the right to deposit and deliver any and all of the
Stock Certificates with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it.
 
(b) The rights of the Agent hereunder shall not be conditioned or contingent
upon the pursuit by the Agent of any right or remedy against any Pledgor, the
Subsidiaries or against any other Person which may be or become liable in
respect of all or any part of the Obligations or against any Collateral,
guarantee therefor or right of offset with respect thereto.
 
Section 5.04. Remedies. If an Event of Default shall occur and be continuing,
the Agent may forthwith collect, receive, appropriate, and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, in the over-the-counter market, at any
exchange, broker’s board or office of the Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  The Agent shall have the right upon any such public sale or sales, and,
to the extent permitted by Applicable Law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Pledgor, which right or equity is hereby waived
and released.  The Agent shall apply any Proceeds from time to time held by it
and the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in respect thereof or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Agent hereunder, including reasonable attorneys’ fees and expenses, to the
payment in whole or in part of the obligations, in such order as the Agent may
elect. To the extent permitted by Applicable Law, each Pledgor waives all
claims, damages and demands it may acquire against the Agent arising out of the
exercise of any rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by Applicable Law, such notice shall
be deemed reasonable and proper if given at least five days before such sale or
other disposition.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.05. Sale Rights; Private Sales.
 
(a) Each Pledgor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Equity Interests, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers that will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Each Pledgor acknowledges and agrees that any such private sale may
result in terms less favorable to such Pledgor and the Agent than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  After providing the Pledgors with such notice, if any, as required by
Applicable Law, the Agent shall be under no obligation to delay a sale of any of
the Pledged Equity Interests for the period of time necessary to permit the
Pledgors or the Subsidiaries, as applicable, to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if the Pledgors or the Subsidiaries, as applicable, would agree to do so.
 
(b) The Pledgors further agree to use their respective commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Pledged Equity Interests
pursuant to this Agreement valid and binding and in compliance with any and all
other Applicable Laws of any and all Governmental Authorities having
jurisdiction over any such sale or sales, all at the Pledgors’ cost and expense.
The Pledgors further agree that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Agent, that the Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against the Pledgors, and the Pledgors hereby waive and agree not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing.
 
Section 5.06. Power of Attorney. To enable the Agent to effect any sale or other
disposition permitted under this Agreement, if an Event of Default shall occur
and be continuing, each Pledgor hereby agrees to make and appoint the Agent as
its true and lawful attorney, in its name, place and stead, and for its account
and risk, to make, execute and deliver any and all assignments or other
agreements, instruments, certificates and other documents which the Agent may
deem necessary or desirable to effectuate the authority hereby conferred by
signing the same as its attorney-in-fact, as may be deemed by the Agent to be
necessary or desirable in connection with any sale or other disposition of all
or any part of the Collateral.  The foregoing power of attorney is coupled with
an interest and shall be a continuing one and irrevocable until the Termination
Date.
 
Section 5.07. Waiver of Bond. In connection with the foregoing remedies, the
Pledgors and the Agent hereby waive the posting of any bond which might
otherwise be required.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 5.08. Waiver of Claims.  To the extent permitted by Applicable Law, each
Pledgor waives all claims, damages and demands that it may acquire against the
Agent arising out of the exercise by the Agent of any rights hereunder;
provided, however, that each Pledgor does not waive any claims, damages and
demands arising from the Agent’s gross negligence or willful misconduct.  The
Agent may exercise all rights and remedies contained in this Agreement, in other
Transaction Documents, or provided at law or in equity or otherwise, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law and expressly provided
herein) to or upon the Pledgors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived).
 
Section 5.09. Irrevocable Authorization and Instruction to Subsidiaries. The
Pledgors hereby irrevocably authorize and instruct the Subsidiaries, if an Event
of Default shall occur and be continuing, to comply with any instruction
received by such party from the Agent in writing, without any other or further
instructions from the applicable Pledgor, and the Pledgors agree that the
Subsidiaries, shall be fully protected in so complying.
 
ARTICLE 6.
LENDERS’ EXPENSES
 
Without limiting any Pledgor’s obligations under the Purchase Agreement or the
other Transaction Documents, each Pledgor shall be jointly and severally liable
to the Agent and the Lenders for any reasonable out of pocket costs and expenses
(including all reasonable fees and disbursements of external counsel to the
Agent and the Lenders) incurred by the Agent or the Lenders which may arise
under, out of, or in connection with, this Agreement, the Notes, any other
Transaction Document and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
guaranties, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise, and any and all reasonable sums, costs and expenses which the Agent
or the Lenders may pay or incur pursuant to the provisions of this Agreement or
in defending, protecting or enforcing the Liens granted herein or otherwise in
connection with the provisions hereof, in each case including (i) all search,
filing and recording fees and expenses, (ii) all fees and expenses for the
service and filing of papers, fees of marshals, sheriffs, custodians,
auctioneers and others, reasonable travel expenses, court costs and collection
charges, and (iii) all fees and expenses, appraisal fees, taxes, levies and
reasonable attorneys’ and accountants’ fees and expenses (x) in connection with
the repossession, holding, preparation for sale and sale of the Collateral, (y)
with respect to, or resulting from any delay in paying, any and all excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral, or (z) with respect to, or resulting from, any
delay in complying with any Requirement of Law applicable to any of the
Collateral.  All such liabilities shall be part of the Obligations and shall be
payable upon demand.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
MISCELLANEOUS
 
Section 7.01. Authority of Agent and Lenders. As between the Agent, Lenders and
each Pledgor, the Agent and Lenders shall be conclusively presumed to be acting
with full and valid authority so to act or refrain from acting, and each such
Pledgor shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.
 
Section 7.02. Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Collateral are irrevocable and powers
coupled with an interest.
 
Section 7.03. Limitation on Duties Regarding Preservation of Collateral. The
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the UCC or otherwise,
shall be to deal with it in the same manner as the Agent deals with similar
property for its own account.  Neither the Agent nor any of its respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Pledgor or otherwise.
 
Section 7.04. Payment of Dollars. The Pledgors shall make any payment required
to be made hereunder in lawful money of the United States of America and in
immediately available funds to the Agent, for the benefit of the Lenders.
 
Section 7.05. Amendments and Waivers; Remedies Cumulative.  No amendment,
modification, termination or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing signed by the Agent (with the
consent of the Required Lenders, or if required by the Purchase Agreement, all
the Lenders) and the Pledgors.  No failure on the part of the Agent or the
Lenders to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof or preclude any other or further exercise thereof or
the exercise of any other right.
 
All remedies set forth in this Agreement and the other Transaction Documents, or
provided at law or in equity, are cumulative.
 
Section 7.06. Survival. The obligations of the Pledgors under Article 6 shall
survive the termination of this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.07. Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns except
that (x) no Pledgor may assign its rights or obligations hereunder without the
written consent of the Agent (and any such assignment or transfer without such
consent shall be null and void) and (y) the Agent and the Lenders may assign
their rights or obligations hereunder except to the extent prohibited by the
Purchase Agreement.  No sales, assignments, transfers or other dispositions of
any agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner impair the Lien granted to the
Agent, for its benefit and the benefit of the Lenders, hereunder, subject to the
rights of any such assignee.
 
Section 7.08. Notices. All notices, approvals, requests, demands and other
communications hereunder to be delivered to any Pledgor and all notices,
approvals, requests, demands and other communications hereunder shall be given
in accordance with the notice provision of the Purchase Agreement.
 
Section 7.09. Setoff. Each Pledgor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Agent may
otherwise have, the Agent shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Pledgors at any of the Agent’s offices, in Dollars or in any
other currency, against any amount payable by the Pledgors to the Agent, for the
benefit of the Lenders, under this Agreement which is not paid when due
(regardless of whether such balances are then due to the Pledgors), in which
case it shall promptly notify the Pledgors and the Agent thereof; provided that
the Agent’s failure to give such notice shall not affect the validity
thereof.  Payments by any Pledgor under any Transaction Document shall be made
without setoff or counterclaim.
 
Section 7.10. JURISDICTION; JURY TRIAL; WAIVER.
 
(a) EACH PLEDGOR HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, IN EACH CASE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY EXPRESSLY SUBMITS TO THE
PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM.  EACH PLEDGOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN SECTION 12.02 OF THE PURCHASE AGREEMENT, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER
JURISDICTION.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) EACH PLEDGOR HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  EACH PLEDGOR (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(II) ACKNOWLEDGES THAT THE AGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT,
AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS,
THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN
 
To the extent that any Pledgor has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its Property, such Pledgor hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement and the other Transaction Documents.
 
Section 7.11. Termination.  This Agreement and the security interest granted
hereby shall terminate when all of the Obligations (other than the Obligations
of Borrower in respect of the Warrants) have been indefeasibly paid in full (the
“Termination Date”). Upon such termination, the Agent hereby agrees, at the
request of and at the sole cost and expense of Pledgors, to execute and deliver
such documents as are reasonably necessary to release their Liens in the
Collateral and shall return the Collateral to the Pledgors.
 
Section 7.12. Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Agreement.
 
Section 7.13. Severability. The provisions of this Agreement are intended to be
severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
 
Section 7.14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.
 
Section 7.15. WAIVER OF CERTAIN DAMAGES.  EXCEPT AS PROHIBITED BY LAW EACH
PLEDGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH PLEDGOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE AGENT TO ACCEPT THIS AGREEMENT AND FOR THE LENDERS TO MAKE
THE LOANS AND OTHER EXTENSIONS OF CREDIT PURSUANT TO THE PURCHASE AGREEMENT.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 7.16. Counterparts. Facsimile or electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original.  At the request of any party hereto, the other parties hereto
shall confirm facsimile or electronic transmissions by executing duplicate
original documents and delivering the same to the requesting party or
parties.  This Agreement may be executed in any number of counterparts and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.
 
Section 7.17. General Terms and Conditions.  In addition to and without
limitation of any of the foregoing, this Agreement shall be deemed to be a
Transaction Document and shall otherwise be subject to all of the general terms
and conditions contained in Article 12 of the Purchase Agreement, mutatis
mutandi.
 
Section 7.18. Additional Pledgors.  It is understood and agreed that any
Subsidiary that desires to become a Pledgor hereunder, or is required to become
a party to this Agreement after the date hereof pursuant to the requirements of
the Purchase Agreement or any other Transaction Document, shall become a Pledgor
hereunder by (x) executing a joinder agreement in form and substance
satisfactory to the Agent, (y) delivering supplements to Schedules hereto as are
necessary to cause such Schedules to be complete and accurate with respect to
such additional Pledgor on such date and (z) taking all actions as specified in
this Agreement as would have been taken by such Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Agent and with all documents and actions required above to be
taken to the reasonable satisfaction of the Agent.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 

Pledgors:  FUSION NBS ACQUISITION CORP.          
 
By:
       
Name:
     
Title:
                   
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
            By:         Name:       Title:  

 
 
 
[Signature  Page to Pledge Agreement]
 
 
14

--------------------------------------------------------------------------------

 
 
Agent:
PRAESIDIAN CAPITAL OPPORTUNITY FUND III, L.P.
         
 
By:
Praesidian Capital Opportunity GP III, LLC,
its General Partner
              By:           Name:         Title: Manager  

 
[Signature  Page to Pledge Agreement]
 
 
15

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND CONSENT:
 
The undersigned hereby (i) acknowledges the pledge of the Collateral described
above pursuant to the terms of this Pledge Agreement and agrees to register such
pledge in its books and records, and (ii) agrees, upon receipt of notice from
Agent of the occurrence and during the continuance of an Event of Default, to
comply with the written instructions originated by Agent, without further
consent of the registered holder of the Collateral, including, without
limitation, instructions to pay and remit to Agent (or Agent’s designees) all
distributions and other amounts payable to its equity holders (upon redemption,
termination and dissolution of the undersigned or otherwise), and to transfer
to, and register the Collateral in the name of, Agent, for the benefit of the
Lenders, or Agent’s designee.
 
NETWORK BILLING SYSTEMS, LLC
       
By:
      Name:     Title:  

 
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.01
 
PLEDGED EQUITY INTERESTS
 
COMPANY
OWNER OF EQUITY INTEREST
CERTIFICATE NO.
NO. OR % OF SHARES/UNITS
% OWNERSHIP
Fusion NBS Acquisition Corp.
 
Fusion Telecommunications International, Inc.
1
100 shares
100
Network Billing Systems, LLC
 
Fusion NBS Acquisition Corp.
1
100%
100

 
The Pledgors own no Uncertifcated Membership Interests.
 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.07
 
FORMER OR FICTITIOUS NAMES
 
None.
 
 
 
 
 
18

--------------------------------------------------------------------------------